United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1647
                                   ___________

Valerie Townes,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Barnes-Jewish Hospital,                 *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: March 18, 2008
                                Filed: March 26, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Valerie Townes appeals the district court’s1 dismissal of her employment-
discrimination action. We agree that dismissal was proper for the reasons stated by
the district court. Accordingly, we affirm the judgment and deny as moot the pending
motions of Barnes-Jewish Hospital. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.